Dissenting Opinion by
Me. Justice Nix:
I cannot agree with the majority’s determinations that Alwine’s incriminating statements were voluntarily made and that it was not a violation of appellant’s constitutional rights to deny his request for counsel prior to police questioning. The introduction of the statement obtained after request for counsel constitutes, in my view, a denial of that due process of law guaranteed Alwine by the Fourteenth Amendment.
As noted by the majority, at the time of his arrest appellant—who was 18 years old, had an I.Q. in the lower 10% of all persons, and had a long history of
*384emotional disturbances—immediately requested an attorney. However, this request was not answered and appellant was taken to the police station and questioned by several police officers for approximately three and one-half hours.1 The alleged confession was not obtained until after appellant had dinner and spoke with his father. Appellant refused to sign the statement since the police again refused to answer his request to consult with an attorney.
I feel that' appellant’s mental capacity, his request to have counsel, the extensive questioning, and the fact that he was not advised of his right to remain silent,2 all go to the issue of the voluntariness of the statement. A confession obtained under such circumstances is constitutionally defective. As this Court has previously recognized, “[t]he questions in the voluntariness area have passed beyond the physical coercion stage to the much more difficult area of psychological coercion. In this area, particularly, a close analysis of all the surrounding circumstances is necessary.” Commonwealth ex rel. Butler v. Rundle, 429 Pa, 141, 149, 239 A. 2d 426, 430 (1968) (footnote omitted).3
As authority for its conclusion that in 1968 a denial of a request to consult with an attorney before being interrogated was not a due process violation the majority relies on Crooker v. California, 357 U.S. 433 *385(1958). Significantly, the Supreme Court in Crooker found that under the particular circumstances of the case in issue there was no violation of due process in the state’s refusal of a request to engage counsel. It is apparent that the surrounding circumstances involved in Crooker are readily distinguishable from those in the instant case. In Crooker the petitioner was 31 years old and a college graduate who had attended the first year of law school where he had studied criminal law. In addition, he was told of his right to remain silent and when asked to take a lie detector test, he informed the operator that the results of such a test would not be admissible at trial absent a stipulation by the parties.
In contrast, the circumstances of this case reveal that appellant had a low I.Q., little formal education and was not advised of his right to remain silent. Applying the rationale of the Supreme Court in Crooker, which mandates a review of all the circumstances involved, the record indicates that this particular appellant’s rights were violated. Even if the incriminating statements could be deemed “voluntary”, it was prejudicially unfair to conduct a formal interrogation after refusing a request for counsel, and then to admit into evidence the resulting statement. Alwine, a person of limited mental capacity, expressly desired the protection of counsel during questioning and should not have been denied that right.
In emphasizing the need for a lawyer during pretrial investigation to preserve an accused’s constitutional rights Mr. Justice Douglas stated: “The third degree flourishes only in secrecy. One who feels the need of a lawyer and asks for one is asking for some protection which the law can give him against a coerced confession. No matter what care is taken innocent people are convicted of crimes they did not commit. We
*386should not lower the barriers and deny the accused any procedural safeguard against coercive police practices. The trial of the issue of coercion is seldom helpful. Law officers usually testify one way, the accused another. The citizen who has been the victim of these secret inquisitions has little chance to prove coercion. The mischief and abuse of the third degree will continue as long as an accused can be denied the right to counsel at this the most critical period of his ordeal.” 357 U.S. at 443-44 (dissenting opinion) (citations omitted) (footnotes omitted).
Accordingly, I believe that appellant’s constitutional rights have been violated and therefore I would reverse the judgment of sentence and grant a new trial.
Mr. Justice Roberts and Mr. Justice Manderino join in this dissent.

 No statement was given during this period.


 Although the law in effect at the time of Alwine’s arrest did not require the police to warn him of his right to remain silent or to advise him that anything he said could be used against him in a court of law, these are factors to be considered in the determination of whether or not the statement was voluntary. Commonwealth ex rel. Butler v. Rundle, 429 Pa. 141, 239 A. 2d 426 (1968).


 In Butler, as in the instant case, we were faced with the problem of determining what is meant by a “voluntary” confession. Miranda v. Arizona, 384 U.S. 436 (1966) and Escobedo v. Illinois, 378 U.S. 478 (1964) were likewise inapplicable in Butler.